Citation Nr: 0014859	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  99-00 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for cochlear 
degeneration (claimed as bilateral hearing loss).

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from February 1943 to May 
1947.  These matters come before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) St. Louis, Missouri, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus or relationship 
between the veteran's currently diagnosed cochlear 
degeneration and his period of service or any acoustic trauma 
to which he was exposed during service. 

2.  There is no medical evidence of a nexus or relationship 
between the veteran's currently diagnosed tinnitus and his 
period of service or any acoustic trauma to which he was 
exposed during service. 

3.  In an October 1947 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
hepatitis.  The veteran was notified of the decision and of 
his appellate rights.  The veteran did not file a timely 
notice of disagreement.

4.  The evidence associated with the claims file subsequent 
to the RO's October 1947 rating decision is not so 
significant that it must be considered to decide fairly the 
merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for cochlear degeneration is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The RO's October 1947 decision denying entitlement to 
service connection for hepatitis is final.  38 U.S.C.A. §§ 
5108, 7105 (West 1991);  38 C.F.R. §§ 20.302, 20.1103 (1999).  

4.  The evidence received subsequent to the RO's October 1947 
denial is not new and material, and the requirements to 
reopen the claim of entitlement to service connection for 
hepatitis have not been met.  38 U.S.C.A. § 5108 (West 1991);  
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for 
cochlear degeneration and tinnitus.  The law provides that a 
veteran is entitled to service connection for a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
Initially, the Board must determine whether the veteran has 
submitted well-grounded claims as required by 38 U.S.C.A. § 
5107(a).  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive, it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Alternatively, the United States Court of Appeals for 
Veterans Claims (the Court) has held that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  The 
Court indicated that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  
Specifically, impaired hearing will be considered a 
disability when the thresholds for any of the frequencies at 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or 
greater; the thresholds at three of these frequencies are 26 
or greater; or speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 
3.385(1999).  

However, in Hensley v. Brown, 5 Vet. App. 155 (1993), the 
Court held that 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal audiometric testing limits at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results do not meet the regulatory 
requirements for establishing a "disability" at the time of 
the veteran's separation, the veteran may nevertheless 
establish service connection for a current hearing disability 
by submitting competent evidence that the current disability 
is casually related to service.  Id. at 160.  




Entitlement to service connection for cochlear degeneration 
(claimed as bilateral hearing loss) and tinnitus

The veteran alleges that he sustained hearing loss as a 
result of serving as a truck driver and from firing mortar 
without ear protection during combat in the Philippines while 
he was serving in the United States Army from 1943 to 1948.  
An AGO Form 53-55 (Enlisted Record and Report of Separation 
Honorable Discharge) shows that the veteran's military 
occupational specialty during service was a truck driver.  

The veteran's service medical records are entirely negative 
for treatment of or diagnoses of cochlear degeneration and 
tinnitus.  A January 1943 enlistment examination shows that 
the veteran had 20/20 hearing in each ear.  A February 1946 
separation examination shows that the veteran's hearing on 
whispered voice was 15/15 in each ear.  

Post-service medical records show that the veteran underwent 
an audiogram during a June 1998 VA examination.  The results 
of the audiogram reflect measurement of pure tone thresholds 
in decibels as follows: 
 



HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
70
75
LEFT
30
30
60
75
80

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 76 percent in the left ear.  
The veteran was diagnosed with cochlear degeneration and 
tinnitus.  The examiner recommended bilateral hearing aids.  
The examiner gave no opinion regarding the etiology or cause 
of the veteran's cochlear degeneration or his tinnitus.  The 
veteran underwent a second VA examination in February 1999, 
but the veteran's cochlear degeneration and tinnitus were not 
addressed.

While the record shows that the veteran has current diagnoses 
of cochlear degeneration and tinnitus, the only evidence of 
record tending to link these disorders to the veteran's 
period of active service are the veteran's own statements.  
While the Board does not question the sincerity of these 
statements, the Board finds that the veteran, as a layperson, 
is not qualified to offer a medical opinion regarding the 
cause or etiology of his cochlear degeneration or tinnitus.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Upon a careful review of the evidence, the Board finds that 
upon discharge, the veteran's hearing was within normal 
limits.  Additionally, the Board finds that the record does 
not contain any evidence linking the veteran's cochlear 
degeneration or tinnitus to his period of service.  As such, 
the Board concludes that the veteran's claims for service 
connection for cochlear degeneration and tinnitus are not 
well grounded and must be denied on this basis.  See 38 
U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.385.  

The Board notes that the veteran is not precluded from 
attempting to obtain and submitting to VA competent 
audiological or medical evidence demonstrating a nexus 
between his current cochlear degeneration and tinnitus 
disorders and his period of service.  Should the veteran 
obtain such evidence, he may again request the RO to reopen 
his claims for service connection.  Additionally, the Board 
is not aware of any circumstances in this matter that would 
put the VA on notice of the existence of other relevant 
evidence which, if obtained, would well-ground the veteran's 
claims.  See generally McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to present well-
grounded claims for service connection for cochlear 
degeneration and tinnitus.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).





Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis.

The veteran also requests the Board to reopen his claim of 
entitlement to service connection for hepatitis on the basis 
that he has submitted new and material evidence that well-
grounds his claim.  The Board observes that the veteran's 
claim of entitlement to service connection for hepatitis was 
last considered and denied by the RO in an October 1947 
rating decision.  The RO denied the veteran's claim on the 
grounds that his hepatitis was shown to be an acute 
condition, which resolved and from which the veteran suffered 
no residuals.  As such, the RO concluded that the veteran's 
hepatitis was not a disability for which compensation was 
warranted.  Specifically, the evidence of record showed that 
the veteran was hospitalized with complaints of nausea, 
vomiting and fever in September 1945.  In October 1945, he 
was diagnosed with acute infectious hepatitis, without 
jaundice.  The cause of the veteran's hepatitis was 
undetermined.  As the veteran's hepatitis was deemed to be an 
acute condition, his claim for service connection was denied. 

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's decision in order to initiate an appeal 
of the determination.  38 U.S.C.A. § 7105(a), (b)(1) (West 
1991). If an NOD is not filed within the prescribed period, 
the decision becomes final.  38 U.S.C.A. § 7105(c).  In this 
case, the veteran did not file an NOD after the RO's October 
1947 decision and the decision became final.

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 Vet. 
App. 216 (1994); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  "New and material evidence" is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(1999); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The Court has developed a three-part analysis to be applied 
when a claim to reopen is presented.  Elkins v. West, 12 Vet. 
App. 209, 218- 219 (1999).  The first step is to determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) to reopen the prior claim.  If he 
or she has done so, the adjudicator must proceed to the 
second step, which requires determining whether the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  Id.  If the 
claim is deemed not well grounded, the adjudication process 
must halt, despite the request to reopen, because a claim 
that is not well grounded cannot be allowed.  Winters v. 
West, 12 Vet. App. 203, 206-207 (1999).  If the claim is 
found to be well grounded, the VA must ensure that the duty 
to assist has been fulfilled before proceeding to the third 
step, which requires an adjudication of the merits of the 
claim.  Id.  New evidence submitted to reopen a claim will be 
presumed credible solely for the purpose of determining 
whether the claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In the case at hand, pertinent evidence associated with the 
claims file since the RO's October 1947 denial includes (1) a 
June 1998 VA examination report; (2) VA outpatient treatment 
records dated September 1998 to March 1999 and (3) a February 
1999 VA examination report with addendum.  

Collectively this evidence shows that the veteran did not 
have active hepatitis symptomatology in June 1998.  During a 
February 1999 VA examination, the VA examiner indicated that 
there was no evidence whatsoever of chronic liver disease 
from physical examination, lab tests, or history.  The VA 
examiner commented that the veteran had not been shown to 
have any objective evidence of hepatitis since the acute 
episode noted during service.  However, the veteran had not 
undergone a hepatitis serology test since that time and the 
examiner recommended that the veteran be tested.  

The Board finds that the evidence submitted since the RO's 
October 1947 denial is neither cumulative nor redundant of 
evidence previously submitted to agency decisionmakers.  As 
such, the Board concludes that the evidence is new.

The Board does not, however, find that the evidence is 
material.  Although it bears directly and substantially upon 
the specific matter under consideration, by itself and in 
connection with evidence previously assembled, it is not so 
significant that it must be considered to decide fairly the 
merits of the claim.  The new evidence does not show that the 
veteran has a chronic form of hepatitis, nor does it contain 
evidence sufficient to link a current diagnosis of chronic 
hepatitis to the veteran's symptoms shown during service.  
Rather, the only evidence the veteran has submitted to refute 
the basis of the RO's October 1947 denial are his own 
statements indicating that he has a chronic form of hepatitis 
which he relates to the symptoms he had during service.  
While the veteran clearly believes that has a chronic form of 
hepatitis, which he links to his period of service, the 
veteran, as a lay person is not competent to offer an opinion 
that requires medical expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Inasmuch as the veteran has not 
submitted new and material evidence to refute the basis of 
the RO's October 1947 denial, his claim may not be reopened 
and must be denied.


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for cochlear degeneration 
is denied.

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for tinnitus is denied.

New and material evidence to reopen the claim not having been 
submitted, entitlement to service connection for hepatitis is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

